Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary
This office action for US Patent application 17/221987 is responsive to communications filed on April 05, 2021. Currently, claims 1-15 are pending are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8, 13 inprovisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 9, 10 of copending Application No. 16/269741, now U.S. Pat. 10,971033.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is an inprovisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 16/269741
Instant Application-17/221987-Note* bold means difference in instant application
1,3-4. A vision assistive device with an extended depth of field, the vision assistive device comprising: a housing having a base region, a top region, and an intermediate extent therebetween, the housing further including a front wall and a back wall, a screen positioned within the front wall; an overhang formed at the top region of the housing, the overhang including a top surface, a bottom surface, opposing sides, and a forwardly facing peripheral extent, controls for the vision assistive device positioned within the top surface and the forwardly facing peripheral extent; a single imaging unit positioned within the bottom surface of the overhang, the imaging unit adapted to image an object positioned below the overhang, the distance between the imaging unit and object constituting a focal length.
a fin extending from the back wall of the housing, wherein the fin has an upper extent at the top region of the housing and a lower extent at the bottom region of the housing, with the fin functions to stabilize the device when the device is being used upon a desktop and further facilitating use of the device upon the lap of the user.

The vision assistive device as described in Claim 2 further comprising a focus motor operatively connected to the image sensor, wherein the focus motor functions to change the focal length.

The vision assistive device as described in Claim 3 wherein the focus motor is employed in taking sequential images of the object at different focal lengths.

9. An imaging device with an improved depth of field, the device comprising: a housing with a base portion, an upper region, and a front face, an overhang formed at the upper region, a screen positioned within the front face, --13--an imaging unit positioned within the overhang, the imaging unit including an image sensor and a lens, the image sensor having an area of focus that can be digitally adjusted; a memory store for storing and subsequently combing a plurality of images taken by the image sensor, with each of the plurality of images having a different area of focus; whereby extended depth of field can be achieved by combining the plurality of images into a single composite image.
a fin with an upper and lower extent, the fin extending from a back wall of the housing and flaring outwardly from the upper to the lower extent, the fin supporting the device when oriented in a vertical orientation and when positioned between a user's legs.
10. A vision assistive device with an extended depth of field, the device adapted to be used on a desktop or upon the lap of a user, the vision assistive device comprising: a housing having a base region and, a top region, the housing further including front and back faces, a screen positioned within the front face; an overhang formed at the top region of the housing, the overhang including a bottom surface, controls for the vision assistive device associated with the overhang, first and second rollers positioned at the opposing sides; an imaging unit positioned within the bottom surface of the overhang, the imaging unit adapted to image an object positioned below the overhang, the imaging unit including an image sensor and a lens, the distance between the image sensor and the object constituting a focal length, a focus motor operatively connected to the image sensor, the focus motor functioning to change the focal length;  --14--the distance between the imaging unit and object is defined as a focal length and wherein the imaging unit can take multiple images with differing focal lengths; a fin extending from the back wall of the housing, the fin having an upper extent at the top region of the housing and a lower extent at the bottom region of the housing, the lower extent of the fin being substantially thicker than the upper extent, the fin functioning to stabilize the device when the device is being used upon a desktop and further facilitating use of the device upon the lap of the user.
1. A vision assistive device with an extended depth of field, the vision assistive device comprising: a housing having a base region, a top region, and an intermediate extent therebetween, the housing further including a front wall and a back wall, a screen positioned within the front wall; an overhang formed at the top region of the housing, the overhang including a top surface, a bottom surface, opposing sides, and a forwardly facing peripheral extent, controls for the vision assistive device positioned within the top surface and the forwardly facing peripheral extent; a single imaging unit positioned within the bottom surface of the overhang, the imaging unit adapted to image an object positioned below the overhang, the distance between the imaging unit and object constituting a focal length; and a focus motor operatively connected to the single imaging unit, the focus motor functioning to selectively vary the focal length and take sequential images of the object at different focal lengths.













8. An imaging device with an improved depth of field, the device comprising: a housing with a base portion, an upper region, and a front face, an overhang formed at the upper region, a screen positioned within the front face; an imaging unit positioned within the overhang, the imaging unit including an image sensor, the image sensor having an area of focus that can be adjusted; a memory store for storing and subsequently combing a plurality of images taken by the image sensor, with each of the plurality of images having a different area of focus; whereby an extended depth of field can be achieved by combining the plurality of images into a single composite image.







13. A vision assistive device with an extended depth of field, the device adapted to be used on a desktop or upon the lap of a user, the vision assistive device comprising: a housing having a base region and, a top region, the housing further including front and back faces, a screen positioned within the front face; an overhang formed at the top region of the housing, the overhang including a bottom surface, controls for the vision assistive device associated with the overhang, first and second rollers positioned at the opposing sides; an imaging unit positioned within the bottom surface of the overhang, the imaging unit adapted to image an object positioned below the overhang, the imaging unit including an image sensor and a lens, the distance between the image sensor and the object constituting a focal length, a focus motor operatively connected to the image sensor, the focus motor functioning to change the focal length; the focus motor functioning to take multiple images of the object, each image having a different focal length.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 8, 13 are generic to all that is recited in claims 1, 9, 10 respectively of co-pending application. That is, claims 1, 8, 13 is anticipated by claims 1, 3-4, 9, 10 respectively of co-pending application.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-15, is/are rejected under 35 U.S.C §103 unpatentable over Reznik et al. (US 20130314593 A1) in view of Vogel et al. (US 20150177382 A1).

Regarding claim 1, Reznik et al. (US 20130314593 A1) meets the claim limitations, as follows: 
A vision assistive device with an extended depth of field, the vision assistive device [i.e. Fig. 1] comprising: 
a housing [i.e. house 42; Fig. 1] having a base region [i.e. base region 62; Fig. 1], a top region [i.e. top region 64], and an intermediate extent therebetween [i.e. parts connected between the base region and the top region; Fig. 1], the housing further including a front wall [i.e. the front wall 66] and a back wall [i.e. the back wall 68], a screen positioned within the front wall [i.e. the screen 20; Fig. 1 and 8]; 
an overhang formed at the top region of the housing, the overhang including a top surface, a bottom surface, opposing sides, and a forwardly facing peripheral extent, controls for the vision assistive device positioned within the top surface and the forwardly facing peripheral extent [i.e. the top region 64; Fig. 2]; 
a single imaging unit positioned within the bottom surface of the overhang [i.e. the image unit 44; Fig. 1], the imaging unit adapted to image an object positioned below the overhang [i.e. image the target 88; Fig. 2], the distance between the imaging unit and object constituting a focal length [i.e. distance between the image unit 44 and the target 88; Fig. 2].

In the same field of endeavor, Vogel et al. (US 20150177382 A1) discloses the claim limitations as follows:
 a focus motor operatively connected to the single imaging unit, the focus motor functioning to selectively vary the focal length [i.e. paragraph. 0065] and take sequential images of the object at different focal lengths [i.e. the control system is programmed to select different images corresponding to multiple focusing; paragraph. 0038 in Reznik et al. (US 20130314593 A1)].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Reznik et al. (US 20130314593 A1) and Vogel et al. (US 20150177382 A1) in order to create a vision assistive device with adjustable focal length as the claim limitation.

Regarding claim 2, Reznik et al. (US 20130314593 A1) in view of Vogel et al. (US 20150177382 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Reznik et al. (US 20130314593 A1) discloses the claim limitations as follows:
The vision assistive device as described in Claim 1 wherein the imaging unit comprises an image sensor and a lens [i.e. the image unit with lens 145 and sensor 144; paragraph. 0029, Fig. 10], 

In the same field of endeavor Vogel et al. (US 20150177382 A1) discloses the deficient claim limitations, as follows:

and wherein the focal length is adjusted by changing the distance between the lens and image sensor [i.e. adjust a distance between the lens and sensor to control the focal length; paragraph. 0065].

Regarding claim 3, Reznik et al. (US 20130314593 A1) in view of Vogel et al. (US 20150177382 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Vogel et al. (US 20150177382 A1) discloses the claim limitations as follows:
The vision assistive device as described in Claim 1 wherein the imaging unit includes a static image sensor, the focal length of the static image sensor being adjusted via digital processing [i.e. paragraph. 0065, Fig. 4].

Regarding claim 4, Reznik et al. (US 20130314593 A1) in view of Vogel et al. (US 20150177382 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Reznik et al. (US 20130314593 A1) discloses the claim limitations as follows:
The vision assistive device as described in Claim 1 wherein the focal length is varied by physically rotating the single imaging unit [i.e. paragraph. 0024].

Regarding claim 5, Reznik et al. (US 20130314593 A1) in view of Vogel et al. (US 20150177382 A1) discloses the following claim limitations as set forth in claim 4.

Furthermore, Reznik et al. (US 20130314593 A1) discloses the claim limitations as follows:
	The vision assistive device as described in Claim 5 wherein the rotation of the single imaging unit is carried out in accordance with a program stored within the device [i.e. paragraph. 0024].

Regarding claim 6, Reznik et al. (US 20130314593 A1) in view of Vogel et al. (US 20150177382 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Reznik et al. (US 20130314593 A1) discloses the claim limitations as follows:
The vision assistive device as described in Claim 1 wherein each of the sequential images has a different area of focus and wherein the sequential images are combined into a single composite image [i.e. the control system stitches the images captured by the image unit before the image can be analyzed; paragraph. 0033; Fig. 11].

Regarding claim 7, Reznik et al. (US 20130314593 A1) in view of Vogel et al. (US 20150177382 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Reznik et al. (US 20130314593 A1) discloses the claim limitations as follows:
The vision assistive device as described in Claim 1 wherein the sequential images are stored in an on-board memory and thereafter combined into a single composite image [i.e. the control system stitches the images captured by the image unit before the image can be analyzed; paragraph. 0033; Fig. 11].

Regarding claim 8, all the claim limitations which are set forth and rejected as per discussion for claims 1-7.

Regarding claim 9, all the claim limitations which are set forth and rejected as per discussion for claim 2.

Regarding claim 10, all the claim limitations which are set forth and rejected as per discussion for claim 3.

Regarding claim 11, all the claim limitations which are set forth and rejected as per discussion for claim 4.

Regarding claim 12, all the claim limitations which are set forth and rejected as per discussion for claim 5.

Regarding claim 13, all the claim limitations which are set forth and rejected as per discussion for claims 1-7.

Regarding claim 14, all the claim limitations which are set forth and rejected as per discussion for claim 7.

Regarding claim 15, Reznik et al. (US 20130314593 A1) in view of Vogel et al. (US 20150177382 A1) discloses the following claim limitations as set forth in claim 13.

Furthermore, Reznik et al. (US 20130314593 A1) discloses the claim limitations as follows:
The vision assistive device as described in Claim 13 wherein the first and second rollers are used to pan and scroll through images of the object displayed on the screen [i.e. paragraph. 0047].

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487